DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claims 1 and 8 were authorized by Jeff Hood (Reg. no. 35,198) during the examiner-initiated interview conducted on May 25th, 2022. Authorization for this examiner's amendment was given in a telephone interview with Jeff Hood on May 25th, 2022.

The application has been amended as follows:
            1. (Currently Amended) A communication device comprising:
            a receiver comprisingan antenna array with a plurality of receive antennas and configured to receive at least one reference signal of a plurality of reference signals, each reference signal being transmitted from at least one base station at a predefined reference signal transmission time;
            a controller configured to
switch between at least two receive configurations of the plurality of receive antennas during a reception period of the at least one reference signal, and
selectively enable or disable each of the antennas of the antenna array; 

            a signal quality determiner configured to determine, ;
wherein a receive configuration corresponds to
a hypothetical direction of a received signal,
a set of phase shifts, each of which is applied to one antenna of the antenna array for signal reception, and
one of
a combination of enabled and disabled receive antennas of the antenna array, or
a combination of enabled receive antennas of the antenna array.

            2-4 (Cancelled)

            5. (Currently Amended) The communication device according to claim 1, 
            wherein the controller is configured to switch between the at least two of the receive configurations during a reception period of a single reference signal.

            6. (Currently Amended) The communication device according to claim 1, 
            wherein the parameter indicative of the first signal quality of the received reference signal is a received power of the reference signal.

            7. (Currently Amended) The communication device according to claim 1, 
            further comprising a filtering circuitry configured to apply a filtering function to the received reference signal to generate a respective contribution of the reference signal received with a corresponding one of the at least two receive configurations

            8. (Previously Presented) The communication device according to claim 7, 
            further comprising a transformer configured to convert the reference signal received in a time domain into a frequency domain reference signal, wherein the filtering circuitry is configured to apply the filtering function to the frequency domain reference signal.

            9. (Original) The communication device according to claim 7, 
            wherein the filtering function is a finite impulse response (FIR) filtering function applied in the frequency domain.

            10. (Currently Amended) The communication device according to claim 1,
            wherein the controller is configured to adjust a time period during which the at least one reference signal is received with a respective receive configuration, based on a second signal quality of the reference signal received with the respective receive configuration.

            11. (Currently Amended) The communication device according to claim 10, 
            wherein the controller is configured to adjust the time period during which the at least one reference signal is received with the respective receive configuration to be shorter for a higher second signal quality.

            12. (Currently Amended) The communication device according to claim 1,
            wherein the controller is configured to switch between receive configurations included in a predefined group of receive configurations, wherein the controller is configured to exclude a respective receive configuration from the predefined group, when a second signal quality of the reference signal received with the respective receive configuration is below a predefined threshold; and
            wherein the controller is configured to switch between the receive configurations included in the predefined group during a sweeping period, and wherein the controller is configured to exclude the respective receive configuration for a predetermined number of sweeping periods.

            13.-17. (Cancelled)

            18. (Currently Amended) The communication device according to claim 1,
            wherein the antenna array is a phased array

            19. (Currently Amended) A terminal device comprising:
            a receiver configured to receive at least one reference signal from at least one base station;
            a controller configured to
switch between at least two receive configurations of an antenna array during a reception period of the at least one reference signal, and

selectively enable or disable each antenna of the antenna array;
            a transformer configured to convert the reference signal received in a time domain into a frequency domain reference signal 
            a filtering circuitry configured to apply a filtering function to the converted reference signal to generate a respective contribution of the reference signal received with a corresponding one of the at least two receive configurations;
wherein a receive configuration corresponds to
a hypothetical direction of a received signal,
a set of phase shifts, each of which is applied to one antenna of the antenna array for signal reception, and
one of
a combination of enabled and disabled receive antennas of the antenna array, or
a combination of enabled receive antennas of the antenna array.

            20. (Currently Amended) The terminal device according to claim 19, 
            wherein the antenna array comprises at least two receive antennas, and wherein the at least two receive configurations are receive configurations of the at least two antennas.

            21-23 (Cancelled)

            24. (Currently Amended) The terminal device according to claim 19,
            wherein the controller is configured to switch between the at least two receive configurations during a reception period of a single reference signal.

            25. (Currently Amended) A communication method for a terminal device, the method comprising:
            receiving at least one reference signal from at least one base station;
            switching between at least two receive configurations of an antenna array during a reception period of the at least one reference signal;
            
            converting the reference signal received in a time domain into a frequency domain reference signal
            applying a filtering function to the frequency domain reference signal to generate a respective contribution of the reference signal received with a corresponding one of the at least two receive configurations;
wherein a receive configuration corresponds to
a hypothetical direction of a received signal,
a set of phase shifts, each of which is applied to one antenna of the antenna array for signal reception, and
one of
a combination of selectively enabled and disabled receive antennas of the antenna array, or
a combination of selectively enabled receive antennas of the antenna array.

26. (New) The method of claim 25, further comprising:
switching between the at least two of the receive configurations during a reception period of a single reference signal.

27. (New) The method of claim 25, wherein the filtering function is a finite impulse response (FIR) filtering function applied in the frequency domain.

28. (New) The method of claim 25, further comprising:
adjusting a time period during which the at least one reference signal is received with a respective receive configuration, based on a second signal quality of the reference signal received with the respective receive configuration.

29. (New) The method of claim 28, further comprising:
adjusting the time period during which the at least one reference signal is received with the respective receive configuration to be shorter for a higher second signal quality.

30. (New) The method of claim 25, further comprising:
switching between receive configurations included in a predefined group of receive configurations; and
excluding a respective receive configuration from the predefined group, when a second signal quality of the reference signal received with the respective receive configuration is below a predefined threshold.

31. (New) The method of claim 30, further comprising:
switching between the receive configurations included in the predefined group during a sweeping period; and
excluding the respective receive configuration for a predetermined number of sweeping periods.


Response to Amendment
The Amendment filed 04/07/2022 has been accepted and entered. Accordingly, claim 1, 3-5, 11, 19-20, and 22-25 have been amended. 
Claims 13-17 have been previously cancelled.
Claims 2-4 and 21-23 are canceled.
New claims 26-31 are added.
Claims 1, 5-12, 18-20, 24-25 and 26-31 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 7-10 of the Amendment filed 04/07/2022, with respect to claims 1, 5-12, 18-20, 24-25 and 26-31, in conjunction with amendments “a controller configured to switch between at least two receive configurations of the plurality of receive antennas during a reception period of the at least one reference signal, and selectively enable or disable each of the antennas of the antenna array; and a signal quality determiner configured to determine, a parameter indicative of a first signal quality of the received reference signal for each receive configuration; wherein a receive configuration corresponds to a hypothetical direction of a received signal, a set of phase shifts, each of which is applied to one antenna of the antenna array for signal reception, and one of a combination of enabled and disabled receive antennas of the antenna array, or a combination of enabled receive antennas of the antenna array” has been fully considered and are persuasive. Therefore, rejections of claims 1, 5-12, 18-20, 24-25 and 26-31 have been withdrawn.


Allowable Subject Matter
Claims 1, 5-12, 18-20, 24-25 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “a controller configured to switch between at least two receive configurations of the plurality of receive antennas during a reception period of the at least one reference signal, and selectively enable or disable each of the antennas of the antenna array; and a signal quality determiner configured to determine, a parameter indicative of a first signal quality of the received reference signal for each receive configuration; wherein a receive configuration corresponds to a hypothetical direction of a received signal, a set of phase shifts, each of which is applied to one antenna of the antenna array for signal reception, and one of a combination of enabled and disabled receive antennas of the antenna array, or a combination of enabled receive antennas of the antenna array” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Ericsson/R1-1711042 (Ericsson: "CSI-RS for beam management," 3GPP Draft), which is directed to CSI-RS for beam management system; and teaches that a communication UE device; gNB base station is transmitting each CSI-RS reference signal at a transmission time of OFDM symbol predefined reference signal and Figure 1 description shows Rx beams = receive beam configurations (e.g., at least two receive configurations) for the UE antennas and, CSI-RS resource consists of 2 antenna ports with the port numbers of the UE and, each CSI-RS reference signal is allocated in a predefined OFDM symbol transmission time based on multiple 1 or 2 port CSI-RS resources are frequency division multiplexed and Figure 3 description; processor/ controller of the UE is sweeping or switching Rx beam configuration of the 2 antenna ports from 1 up to N during a receive window (FFT duration) OFDM symbol time reception period of the CSI-RS reference signal used for the reference numerology when antenna of UE sweep from 1 up to N Rx beams i.e., sweeping or switching Rx beams = receive beam configurations (e.g., at least two receive configurations) in frequency and time pattern in accordance with applicant specification and, beam switching flexibility obtained through the use of IFDMA, sweeping/ switching Rx beam configuration during a relatively short time frame (e.g., reception period) based on the reference numerology/ OFDM symbols in each slot duration of 125 μs configuration; the UE is configured to measure (e.g., determine) parameters= RSRP of CSI-RSRP feedback and CSI-RS resource indicator (CRI) indicating the signal quality of the received CSI-RS reference signal such as best beam selection and CSI (e.g., RI/PMI/CQI) for that best beam sweep Rx beam receive beam configuration = for each of receive beam configurations;
	Wiberg et al. (U.S. Patent Application Publication No. US 2017/0264415 A1), which is directed to LTE or 5G network system; and teaches that a receiver of the UE communication device includes a plurality of antenna elements and configured to receive a particular reference signal of a plurality of reference signals carried by different beam and, a plurality of CSI-RS or PRS reference signals based on a number of input parameters such as radio propagation, mobility of the UE, the number and characteristics of available UE processing configurations, the estimated UE speed, system load and performance requirements; base station (BS) is transmitting each reference signal CSI-RS periodic transmission over a defined time period/predefined reference signal transmission time (para [0006], Fig.1-2); and  
	Yang et al. (U.S. Patent Application Publication No. US 2021/0152447 A1), which is directed to the mobile communication system; and teaches that switching to a next reception beam and performing a next beam sweeping for all the transmission beams, until the link quality of all beam pairs formed by each transmission beam and each reception beam has been measured, for one OFDM symbol corresponding to one time unit (para [0060] Fig.1).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “a controller configured to switch between at least two receive configurations of the plurality of receive antennas during a reception period of the at least one reference signal, and selectively enable or disable each of the antennas of the antenna array; and a signal quality determiner configured to determine, a parameter indicative of a first signal quality of the received reference signal for each receive configuration; wherein a receive configuration corresponds to a hypothetical direction of a received signal, a set of phase shifts, each of which is applied to one antenna of the antenna array for signal reception, and one of a combination of enabled and disabled receive antennas of the antenna array, or a combination of enabled receive antennas of the antenna array” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414